Grubb, J.:
—The two different statutes give to each Court respectively—that is, to the Court of General Sessions and to the Superior Court—jurisdiction to provide for the maintenance of minor children in such cases as this. The only question is whether the later maintenance act, now before this Court of General Sessions should have any operation whatever here. We have here a case in which the Superior Court made provision for the custody of the minor child, but made no provision for the maintenance of said child. The Superior Court therfore took jurisdiction of the question of custody, but not of the question of maintenance. There is a difference between custody and maintenance. Where two Courts have concurrent jurisdiction, the one that first takes jurisdiction ousts the other; therefore as the Superior Court has not taken jurisdiction of the question of maintenance, but only of the question of custody, it seems to me that the Court of General Sessions may properly take jurisdiction of the question of the maintenance of the child.
Lore, C. J.:
—The later act, which is more ample and complete than the earlier one, lays its hands on the parent and keeps him within the jurisdiction of the Court until the question is settled; the other one would not. We think this later statute covers this case, and that the jurisdiction of the Court of General Sessions is not ousted by the decree of divorce of the Superior Court referred to, which leaves the maintenance of the children still open.
*523We therefore order that the defendant pay to the prosecuting witness for the support of said minor child the sum of $30 on December 15, 1905, and $10 per month thereafter on the fifteenth day of each month; and that he enter into bond in the sum of $500 for the faithful compliance with said order.